Case 2:15-cr-20442-PDB-RSW ECF No. 314 filed 08/25/20        PageID.3508    Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,
 v.                                                  Case No. 15-cr-20442
                                                     District Judge Paul D. Borman
 TRAVOUGHN DANIELS,

       Defendant.                       /

  ORDER DENYING DEFENDANT'S MOTION FOR RESENTENCING
 AND REQUEST FOR COMPASSIONATE RELEASE (ECF NO. 301, JULY
                        20, 2020)

       Defendant Travoughn Daniels, 27 years old, is incarcerated at FCI-Elkton

 (Ohio) based on a 15-year (180 month) sentence imposed after pleading guilty to

 two counts of his Indictment before Judge Gerald Rosen (retired). Defendant was

 sentenced to 120 months in prison on Count One, the mandatory minimum

 sentence, for Conspiring to Possess With Intent to Distribute and to Distribute five

 Kilograms or More of Cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 846, and

 60 months in prison on Count Four, the mandatory minimum sentence, for

 Possession of a Firearm in Furtherance of a Drug Trafficking Offense, 18 U.S.C. §

 924(c). The sentences must run consecutive to each other. (ECF No. 301,

 Government Response, Page ID 2950.)




                                            1
Case 2:15-cr-20442-PDB-RSW ECF No. 314 filed 08/25/20        PageID.3509    Page 2 of 8




       Defendant Daniels reported to prison on April 7, 2017. (Government

 Response, ECF No. 309, Page ID 3191.) Mr. Daniels has completed approximately

 43 months of his 180-month sentence.

       On April 27, 2020, FCI-Elkton Warden Mark Williams denied Defendant's

 request for compassionate release/reduction in sentence. (Defendant's Motion, ECF

 No. 301, 301-1, Exhibit D.) His release date from prison is April 2030 (with credit

 for good conduct). (Government Response, ECF No. 309, Page ID 3189.)

       Defendant requests the "Court pursuant to the First Step Act of 2018 and 18

 U.S.C. § 3582(c)(1)(A), to reduce the remainder of Mr. Daniels' 180-month term of

 imprisonment to time served, and to impose special conditions that he serve the

 balance of his sentence in home confinement on supervised release or other

 conditions this Honorable Court sees appropriate." (ECF No. 301, Page ID 2948.)

       Defendant contends that he "is at a heightened risk of death or serious illness

 from COVID-19…His past and current medical needs include asthma, Focal

 Segmental Glomerulonephritis (FSG) a kidney disorder and Interstitial Nephritis

 and secondary hypertension…In combination, these place Mr. Daniels in the

 COVID-19 highest risk category." (Id., at p. 2949.)

       Defendant asserts that:

             Asthma is a condition listed on CDC guidelines as people
             of any age with asthma as underlying medical condition
             are at increased risk for severe illness from COVID-19.

                                          2
Case 2:15-cr-20442-PDB-RSW ECF No. 314 filed 08/25/20          PageID.3510    Page 3 of 8




              FSG is a chronic kidney condition (CKD) where the
              CDC lists as people of any age with certain underlying
              medical conditions are at increased risk for severe illness
              from COVID-19.

                                           ….

              If left untreated, CKD can progress to kidney failure and
              early cardiovascular disease.

                                           ….

              Hypertension is also listed on CDC website as a serious
              condition that increases your risk of severe illness from
              COVID-19.

 (Id., at Page ID 2953-54.)

       Defendant notes that he received a COVID-19 antigen test, and the results

 were negative, which Defendant contends creates an increased risk of contracting

 COVID-19 while incarcerated. (Id., at Page ID 2955.)

       Defendant contends that his criminal history does not include violent

 offenses. (Id., at Page ID 2956.)

       Defendant contends that the BOP is unable to ensure his health and well-

 being (Id., at Page ID 2956), and this is particularly so at FCI-Elkton. (Id., at Page

 ID 2959.)

       Finally, Defendant contends that if "compassionate release/RIS is granted,

 he will live with his sister Ebony Daniels in Detroit, Michigan. Defendant notes

 that he was released on bond at the onset of this case and resided with his sister

                                            3
Case 2:15-cr-20442-PDB-RSW ECF No. 314 filed 08/25/20          PageID.3511    Page 4 of 8




 Ebony Daniels without any issues throughout the pendency of the case." (Id., at

 Page ID 2961-62.)

         The Government Response in Opposition initially focuses on Defendant

 Daniels' extensive criminal behavior:

               Defendant Travoughn Daniels had just pleaded guilty to
               illegally possessing a handgun and was on bond when
               DEA arrested him with yet another handgun in his waist
               while trying to access five kilograms of cocaine hidden in
               a spare tire. But he admitted to conspiring to distribute as
               many as 25 kilograms of cocaine.

 (Government Response, 8/7/2020, ECF No. 309, Page ID 3189.) The Government

 adds:

               Even though Daniels's medical condition qualifies as
               "extraordinary and compelling" in light of COVID-19, he
               should not be released before his scheduled date--he
               remains a danger to the community, which forecloses
               relief under U.S.S.G. § 1B1.13(2). Because §
               3582(c)(1)(A) requires that release be "consistent with"
               the Sentencing Commission's policy statements, Daniels
               fails to meet the mandatory criteria in U.S.S.G. § 1B1.13.
               Likewise, § 3553(a) factors--which the Court must also
               consider under § 3582(c)(1)(A)--do not support release.
               His Motion should be denied.

 (Id., at Page ID 3189-3190.)

                                      ANALYSIS

         Defendant contends that "the COVID-19 pandemic is devastating the BOP."

 (ECF No. 301, Page ID 2949.) On the other hand, United States Court of Appeals

 for the Sixth Circuit recently noted, with regard to FCI-Elkton:
                                            4
Case 2:15-cr-20442-PDB-RSW ECF No. 314 filed 08/25/20       PageID.3512    Page 5 of 8




             The BOP has in fact put in place and updated its
             protocols to address the novel risks from CODID-19. The
             BOP's steps to prevent and mitigate the COVID-19
             spread at Elkton are likely reasonable responses to this
             serious risk.

 Wilson v. Williams, 961 F.3d 829, 844 (6th Cir. 2020).

       The Court notes that as of August 18, 2020, FCI-Elkton has two active

 positive COVID-19 cases, 982 recovered, and nine deaths. The BOP has

 performed 2,140 tests for COVID-19 at FCI-Elkton.

       Defendant's Motion lists the six medications he receives at FCI-Elkton for

 his medical conditions:

             1.     Mometasone Furate for Eczema;

             2.     Albuterol Sulfate for Asthma;

             3.     Aspirin, 81 mg., for heart pain;

             4.     Selenium Sulfide lotion for skin;

             5.     Fluoxetine hc1 for mental health; and

             6.     Lisinopril hc1 for blood pressure and FSG.

  (ECF No. 301, Page ID 2952-53.) Thus, the BOP is responding to his medical

 conditions with attention and medication.

       The Government Response notes that "During the three years he has been at

 BOP, Daniels has committed at least five violations, ranging from failure to follow




                                          5
Case 2:15-cr-20442-PDB-RSW ECF No. 314 filed 08/25/20          PageID.3513     Page 6 of 8




 visitation policy or being in undesignated areas, to the more serious offenses of

 using and possessing drugs in August of 2019." (ECF No. 309, Page ID 3197-98.)

       The Court finds that the BOP provides Defendant with attention and

 medication for his medical conditions:

              1.     His moderate intermittent asthmatic condition
                     which was managed by Albuterol as needed during
                     his youth (6-18 years old) (Defendant's Motion,
                     ECF No. 301, Exhibit A, Dr. Smitherman letter),
                     continues to be managed while he is in custody.

              2.     His childhood kidney issue--FSG--which presented
                     at age 10, is now controlled by medication. While
                     the Government states that the CDC has identified
                     Chronic Kidney Disease (CKD) of any stage as a
                     risk factor for COVID-19, and thus may initially
                     qualify as an "extraordinary and compelling
                     reason" for relief, the first eligibility threshold for
                     compassionate release, there is no evidence that
                     this condition "substantially diminishes the ability
                     of the Defendant to provide self-care within the
                     environment of a correctional facility, and from
                     which he is not expected to recover." U.S.S.G. §
                     1B1.13(1)(A), cmt. n.1(A)(ii)(I).

       Defendant's record of receiving his medications indicates that he is active

 and able to self-care at FCI-Elkton by taking his medications during his time at

 FCI-Elkton. The Court further notes that Defendant's record of prison misconduct

 violations, including the use of a controlled substance, indicates that his criminal

 behavior continues even while incarcerated.




                                            6
Case 2:15-cr-20442-PDB-RSW ECF No. 314 filed 08/25/20        PageID.3514    Page 7 of 8




                                  CONCLUSION

       The evidence before the Court of his criminal history activity, before the

 instant offenses, during the instant offenses, and even while being imprisoned,

 establish that he continues to be a danger to the safety of the community. Applying

 the 18 U.S.C. § 3553(a) factors which the Court must consider, under 18 U.S.C. §

 3182(c)(1)(A) impel the Court to conclude that Defendant does not qualify for

 compassionate release. The § 3553(a) factors are:

             (1)    The nature and circumstances of the instant
                    offenses: A large quantity of cocaine and
                    possession of a firearm in conjunction with a drug
                    offense, are very serious offenses. His criminal
                    history clearly indicates his contempt for the law
                    and for the Courts by his continuing criminal
                    behavior while on release, and thereafter while in
                    prison.

             (2)    There is a continuing need that he serve a
                    significant portion of his sentence , to promote
                    respect for the law and provide just punishment for
                    the offenses of conviction, to deter criminal
                    conduct by others, and in particular, to protect the
                    public from further crimes of Defendant Daniels.
                    The Court notes that a recent Sixth Circuit opinion,
                    United States v. Kinkaid, 805 F. App'x 394, 395-
                    396 (6th Cir. 2020), approves of a court's
                    consideration of the percentage of time served in
                    its required discussion of these 3553(a) factors:

                          District courts routinely weigh
                          whether a certain amount of time
                          served is "sufficient, but not greater
                          than necessary" to serve § 3553(a)'s
                          purposes. That's what happens at
                                          7
Case 2:15-cr-20442-PDB-RSW ECF No. 314 filed 08/25/20       PageID.3515   Page 8 of 8




                          sentencing. A district court may use
                          that same calculus when deciding
                          whether to grant a motion for
                          compassionate release.

                    In the instant case, Mr. Daniels has completed less
                    than 25% of his 180-month sentence.

       Finally, Sentencing Guideline 1B1.13(2), requires the Court to determine

 whether Defendant's release would be a danger to the community as required in 18

 U.S.C. § 3142(g). The Court finds that in this case the evidence is overwhelming

 that, if released, Defendant would be a danger to the community.

       Accordingly, the Court denies Defendant's Motion for Release Pursuant to

 18 U.S.C. § 3182(c)(1)(A).

       SO ORDERED.

 DATED: August 25, 2020                s/Paul D. Borman
                                       PAUL D. BORMAN
                                       UNITED STATES DISTRICT JUDGE




                                          8
